DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-7 are pending:
		Claims 1-7 are rejected. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010842338, filed on 08/20/2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a water outlet (26) which is formed in the lower part of the filter drum and…is formed in the bottom of the filter tank” as recited in claim 1 because Fig. 1 of Applicant’s drawings only show the water outlet 26 in the filter tank but does not show the water outlet formed in the lower part of the filter drum;  “a sludge discharge control mechanism…is arranged between the sludge discharge pipe and the sludge return pipe” recited in claim 3 is not shown; “the overflow water level of the mixed liquid pipe is equal to the elevations of the lowest points of the central holes” recited in claim 7 is not shown; because these features are claimed they must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Title
Consider rephrasing the title to – Split Continuous Operation Micro-Grid Dyanmic Membrane Bioreactor – because the term “type” in the current title is unclear. 
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
	Claim 1 recites “the washed dynamic biological membrane filter layer”; consider rephrasing to – the washed dynamic biological membrane – for clarity and consistency with other claim language. 
	Claim 2 recites “the filter medium adopts a stainless steel wire mesh or non-woven filter cloth”; consider rephrasing to – the filter medium comprises a stainless steel wire mesh or non-woven filter cloth – because the term “adopts” is vague and to provide clarity to the claims. 
	Claim 2 recites “the filter pore diameter of the filter medium”; consider rephrasing to – a filter pore diameter of the filter medium – for clarity purposes.  
	Claim 7 recites “the other end of the mixed liquid pipe stretches into the filter drum”; consider rephrasing to – the other end of the mixed liquid pipe extends into the filter drum – or – the other end of the mixed liquid pipe is disposed within the filter drum -- or something similar because the term “stretches” is vague and to provide clarity to the claims. Dependent claims are hereby objected due to dependency from objected claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
	Claim 1 recites “split type” and “drum type”; the addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986). See MPEPM 2173.05(b).  Claims 2-7 recite similar limitations thus rejected for similar reasons. 
	Claim 1 “a water outlet (26) which is formed in the lower part of the filter drum and…is formed in the bottom of the filter tank”; it is unclear of how a single outlet is formed in two locations. Does the water outlet comprise a plurality of outlets? Additionally, Applicant’s specification shows that water outlet 26 is formed in the bottom of the filter tank (only one location) (see Fig. 1 of Applicant’s drawings). In interest of advancing prosecution, it is interpreted that there is a water outlet connected to at least one of the filter drum or filter tank. 
	Claim 7 recites “the overflow water level of the mixed liquid pipe is equal to the elevations of the lowest points of the central holes”; there is insufficient antecedent basis for “the overflow water level” in the claim. The claim is further indefinite because it is unclear what “the overflow water level” is limited to structurally therefore it is unclear what is required to meet this limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-0969220) in view of Haung (CN 209619102).
	Regarding claim 1, Lee teaches a split type continuous operation micro-grid dynamic membrane bioreactor (apparatus shown in Fig. 4), comprising a biological treatment unit (the combination of tanks 403-1, 403-2, 403-3 and 404 shown in Fig. 4) and a drum type dynamic membrane filtration unit (internal filtration screen 407 shown in Fig. 4 – structurally similar to drum filtration screen 200 shown in Fig. 2), 
	wherein the biological treatment unit comprises a microbiological treatment tank (corresponds to tank comprising 403-1, 403-2, 403-3 and 404 shown in Fig. 4), and the microbiological treatment tank comprises an aerobic treatment tank (Fig. 1, aerobic tank 403-3; see ¶93), an anoxic treatment tank (Fig. 4, anoxic tank 403-1; see ¶93) and an anaerobic treatment tank (Fig. 4, anaerobic tank 403-1; see ¶93); 
	the drum type dynamic membrane filtration unit comprises a filter tank (corresponds to tank/enclosure encasing drum filter network 202 shown in Fig. 3), and a drum micro-grid dynamic membrane mechanism (also referred to as “drum-shaped filter screen”) is arranged in the filter tank (i.e. tank/enclosure encasing drum filter network 202) (see Fig. 3); 
	the drum dynamic membrane mechanism comprises a filter drum (i.e. drum-shaped filter screen), a backwashing device (Fig. 2, backwash water supply unit 204; see ¶84; “the backwash supply unit 204 may be provided in the filtration screen device 200 or may be provided outside the filtration screen device 200”; see ¶84) used for washing the filter drum and keeping the thickness of a dynamic biological membrane formed on the filter drum within a set thickness range is arranged above the filter drum (i.e. drum-shaped filter screen) (“used for collecting…” is recited as an intended use), and a sludge collecting tank (also referred to as “collecting tank”; see ¶88) used for collecting the washed dynamic biological membrane filter layer is arranged in the filter drum (“used for collecting…” is recited as an intended use); 
	a water outlet (Fig. 3, water outlet 206; or corresponds to the outlet from internal filtration screen device 407 to anaerobic tank 403-1 shown in Fig. 4) which is formed in the lower part of the filter drum (see §112b) and enables the water level of the filter tank to be lower than that in the microbiological treatment tank is formed in the bottom of the filter tank (i.e. tank/enclosure encasing drum filter network 202) (see Fig. 3) (the limitation “enables…in the microbiological treatment tank” is a process/method limitation); 
	a mixed liquid pipe (Fig. 2, header 201; or corresponds to conveying line 406 to 407 shown in Fig. 4) used for enabling sewage sludge mixed liquid to flow into the filter drum (i.e. drum-shaped filter screen) from the microbiological treatment tank (i.e. corresponds to tank comprising 403-1, 403-2, 403-3 and 404) is arranged between the microbiological treatment tank (i.e. corresponds to tank comprising 403-1, 403-2, 403-3 and 404) and the filter drum (i.e. drum-shaped filter screen) (see Fig. 2);…
	The phrase “dynamic biological membrane” is interpreted to be a layer of material (e.g. sludge comprising biological material) that changes in thickness over time on the filter drum and not an actual structural component of the filter drum.  
	Lee does not teach that said sludge collecting tank used for collecting the washed dynamic biological membrane filter layer is arranged in the filter drum and a sludge discharge header pipe is arranged on the sludge collecting tank.  
	Haung teaches an anti-blocking micro-filter (see Entire Abstract) comprising: a sludge collecting tank (Fig. 1, slag tank 8; see “Brief Description Of The Drawings” on pg. 4) used for collecting the washed dynamic biological membrane filter layer is arranged in the filter drum (Fig. 1, drum 10; see “Brief Description Of The Drawings” on pg. 4); and a sludge discharge header pipe (Fig. 1, slag discharge pipe 15; see “Brief Description Of The Drawings” on pg. 4) is arranged on the sludge collecting tank (i.e. slang tank 8) (see Fig. 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the sludge collecting tank of Lee by rearranging the sludge collecting tank (comprising a sludge discharge header pipe) in the filter drum as disclosed by Haung because it is obvious to rearrange parts for achieving the predictable result of collecting slag (sludge) for discharging to the outside (Haung, see pg. 4) with an expectation of success. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA1950) (see MPEP § 2144.04).
	Regarding claim 5, Lee and Haung teach the split type continuous operation micro-grid dynamic membrane bioreactor according to claim 1. 
	Lee does not teach wherein a backwashing water port is formed in the bottom of the filter tank, a backwashing water pipe is arranged between the backwashing water port and a water inlet of the backwashing device, and a backwashing water pump is arranged on the backwashing water pipe.  
	Haung teaches wherein a backwashing water port (also referred to a “return port”; see “Summary of Invention” on pg. 3) is formed in the bottom of the filter tank (Fig. 3, filter box 1; see “Brief Description Of The Drawings” on pg. 4) (“one end of the filter box 1 is provided with a return port”; see “Summary of Invention” on pg. 3) (see annotated Fig. 3), a backwashing water pipe (Fig. 3, return pipe 13; see “Summary of Invention” on pg. 3) is arranged between the backwashing water port (i.e. return port) and a water inlet (corresponds to inlet shown in annotated Fig. 3) of the backwashing device (corresponds to the device/pipe comprising nozzles shown in Fig. 3), and a backwashing water pump (Fig. 1, pump 11; see “Brief Description Of The Drawings” on pg. 4) is arranged on the backwashing water pipe (i.e. return pipe 13) (see Fig. 1).  





Annotated Fig. 3 of Haung

    PNG
    media_image1.png
    477
    625
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the backwashing device of Lee by incorporating the backwashing water port, backwashing water pump and backwashing water pipe as disclosed by Haung because by doing so provides a simple structure for improving filtration efficiency (Haung, see “Beneficial effect” on pg. 4).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-0969220) in view of Haung (CN 209619102) and further in view of Tai (JP 2012106176).
	Regarding claim 2, Lee and Haung teach the split type continuous operation micro-grid dynamic membrane bioreactor according to claim 1, wherein a filter medium (Lee, i.e. screen) is arranged on the filter drum (Lee, i.e. drum filter network 202),…, and the filter pore diameter of the filter medium is 20-500 um (“60 mesh or more” or 250 um or more; Lee, see ¶99; furthermore, 60 mesh (250 micron) was used in example 2 of Lee which falls within the claimed range).
	  The combination of Lee and Haung does not teach that the filter medium adopts a stainless-steel wire mesh or non-woven filter cloth.
	In a related field of endeavor, Tai teaches an activated sludge treatment system (see Entire Abstract) comprising filter drum having mesh material that includes stainless steel (see ¶2 on pg. 7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace material of the filter medium (i.e. screen or mesh) of Lee with the stainless-steel material of Tai because it is the simple substitution of one known material means with another known stainless-steel material means obviously resulting in a suitable material for a mesh of a filter drum used in wastewater treatment apparatuses with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-0969220) in view of Haung (CN 209619102) in view of Clark (USPN 3,914,164) and further in view of Furrer (USPN 5,143,631).
	Regarding claim 3, Lee and Haung teach the split type continuous operation micro-grid dynamic membrane bioreactor according to claim 1…
	The combination of references does not teach wherein a Y-union is arranged on the sludge discharge header pipe, a sludge discharge pipe and a sludge return pipe are arranged on the Y-union, the sludge return pipe communicates with the microbiological treatment tank, and a sludge discharge control mechanism for directly discharging sludge from the sludge discharge pipe or enabling the sludge to flow back into the microbiological treatment tank through the sludge return pipe is arranged between the sludge discharge pipe and the sludge return pipe. 
	In a related field of endeavor, Clark teaches a system and process for bacterial reduction of wastes (see Entire Abstract) comprising a Y-union (also referred to as “Y-connection”; see C6/L1-10 and Fig. 8) is arranged on the sludge discharge header pipe (corresponds to pipe having opening 50 shown in Fig. 8), a sludge discharge pipe (corresponds to pipe of outlet 16 shown in Fig. 1) and a sludge return pipe (corresponds to pipe having opening 48 shown in Fig. 8) are arranged on the Y-union (i.e. Y-connection), the sludge return pipe (i.e. pipe having opening 48) communicates with the microbiological treatment tank (Fig. 5, septic tank extender unit 14; see C5/L45-55) (“opening 48 to accommodate for overflow” therefore the pipe communicates with unit 14; see Fig. 6 and C6/L1-10). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the sludge discharge header pipe of Lee by incorporating a Y-connection for sludge discharge and sludge return as disclosed by Clark because it is the simple addition of a known Y-connection to a known header pipe obviously resulting in suitable means for accommodating overflow and communicating with an outlet pipe (Clark, see C6/L1-11) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	In a related field of endeavor, Furrer teaches a filtering device (see Entire Abstract) comprising a sludge discharge control mechanism (Fig. 2, three-way valve 26; see C6/L20-30) for directly discharging sludge from the sludge discharge pipe or enabling the sludge to flow back into the microbiological treatment tank through the sludge return pipe (“for directly discharging…through the sludge return pipe” is process/method limitation) is arranged between the sludge discharge pipe (corresponds to pipe to sewer 45; see C6/L30-35 and Fig. 2) and the sludge return pipe (Fig. 2, return pipe 44; see C6/L30-35) (see Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Y-connection of Lee (as modified by Clark) by incorporating the three-way valve on said Y-connection between the sludge discharge pipe and sludge return pipe as disclosed by Furrer because said valve provides the benefit of controlling the flow (Furrer, see C6/L20-35).
	Regarding claim 4, Lee, Haung, Clark and Furrer teach the split type continuous operation micro-grid dynamic membrane bioreactor according to claim 3, wherein the sludge discharge control mechanism (Furrer, i.e. three-way valve) comprises a sludge discharge valve (Furrer, i.e. three-way valve) arranged on the sludge discharge pipe (Furrer, the three valve way is arranged on the pipes, see Fig. 2) (therefore Lee as modified by Clark and Furrer teaches the limitation); or, opening and closing valves are arranged on the sludge discharge pipe and the sludge return pipe respectively.  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-0969220) in view of Haung (CN 209619102) and further in view of Ota (USPN 5,849,183)
	Regarding claim 6, Lee and Haung teach the split type continuous operation micro-grid dynamic membrane bioreactor according to claim 1, wherein the filter drum comprises a filter cartridge (Lee, i.e. screen or mesh).
	The combination of references does not teach two ends of the filter cartridge are provided with sealing plates respectively, a central hole coaxial with the filter cartridge is formed in one of the sealing plates, and the inner diameter of each central hole is smaller than that of the filter cartridge.  
	In a related field of endeavor, Ota teaches a filtration apparatus (see Entire Abstract) wherein two ends (corresponds to left end/side of drum 30 and right end/side of drum 30 shown in Fig. 7) of the filter cartridge (Fig. 7, filtration drum 30; see C5/L20-25) are provided with sealing plates (Fig. 7, annular members 240L and 240R includes seal 33; see C10/L1-12) respectively, a central hole (Fig. 7, insert hole 240d; see C9/L55-60) coaxial with the filter cartridge is formed in one of the sealing plates (i.e. annular members 240L and 240R includes 33), and the inner diameter of each central hole (i.e. insert hole 240d) is smaller than that of the filter cartridge (i.e. filtration drum 30) (see Fig. 7).  
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the filter drum of Lee by incorporating sealing plates to said filter drum as disclosed by Ota because said sealing means provide the benefit of a tight contact with right and left sides for mounting (Ota, see C6/L35-42).
	Regarding claim 7, Lee, Haung and Ota teach the split type continuous operation micro-grid dynamic membrane bioreactor according to claim 6, wherein one end of the mixed liquid pipe (Lee, i.e. header 201 or conveying line 406 to 407) is connected with the microbiological treatment tank (Lee, i.e. tank comprising 403-1, 403-2, 403-3 and 404) (Lee, see Figs. 2 & 4), the other end of the mixed liquid pipe stretches into the filter drum (Lee, i.e. drum-shaped filter screen) (Lee, see Fig. 2) through the central holes (injection pipe 45; Ota, see Fig. 2 and C6/L15-20) (therefore, Lee as modified by Ota teaches the limitation), and the overflow water level of the mixed liquid pipe is equal to the elevations of the lowest points of the central holes (see §112b).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778